Sub-Item 77O DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. On March 8, 2017, Dreyfus California AMT-Free Municipal Bond Fund (the "Fund"), a series of Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc., purchased 7,000 5.000% Various Purpose General Obligation Refunding Bonds due 2036 issued by the State of California (CUSIP No. 13063C6U9) (the "Bonds") at a purchase price of $112.58 per Bond, including underwriter compensation of 0.275%. The Bonds were purchased from Citigroup Global Markets, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Academy Securities Inc. Alamo Capital Partners, LLC Blaylock Beal Van, LLC BNY Mellon Capital Markets, LLC BOK Financial Securities, Inc. Cabrera Capital Markets, Inc. Citigroup Global Markets Inc. Drexel Hamilton, LLC Fidelity Capital Markets FTN Financial Capital Markets Goldman, Sachs & Co. Hilltop Securities Inc. Hutchinson, Shockey, Erley & Co. J.P. Morgan Securities LLC KeyBanc Capital Markets, Inc. Loop Capital Markets LLC Merrill Lynch, Pierce, Fenner & Smith Inc. Mesirow Financial, Inc. Morgan Stanley & Co. LLC Oppenheimer & Co., Inc. Raymond James & Associates, Inc. RBC Capital Markets LLC RH Investment Corporation Rice Financial Products Company Samuel A. Ramirez & Co., Inc. Siebert Cisneros Shank & Co., L.L.C. Stern Brothers & Co. Stifel, Nicolaus & Company, Inc. U. S. Bancorp Investments, Inc. William Blair & Company Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on May 1, 2017. These materials include additional information about the terms of the transaction.
